Citation Nr: 1226160	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-37 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for undifferentiated somatoform disorder and generalized anxiety disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from May 1984 to July 2004.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

I.  Increased Rating Claim

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for service-connected undifferentiated somatoform disorder and generalized anxiety disorder.  The RO granted service connection for undifferentiated somatoform disorder and generalized anxiety disorder in a May 2005 rating decision.  The RO evaluated this disability as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400-9421, effective August 1, 2004.  The hyphenated code was intended to show that the Veteran's service-connected psychiatric disorder was manifested by symptoms of generalized anxiety disorder (Diagnostic Code 9400) and a somatization disorder (Diagnostic Code 9421).  The Veteran was notified of this decision and provided his appellate rights, but he did not perfect an appeal.  In December 2005, the Veteran requested an increased rating for his service-connected psychiatric disorder.  The RO continued the Veteran's 30 percent disability rating under Diagnostic Code 9400-9421.  See July 2006 rating decision.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

The Veteran was most recently afforded a VA psychiatric examination in February 2009.  He reported subjective complaints of anxiety, panic attacks, depression, insomnia, appetite disturbance, procrastination, racing thoughts, nightmares, obsessional ideation, memory and sleep problems, angry moods, crying spells, lack of interest in life, and marital problems.  The Veteran denied suicidal or homicidal ideation or intent, and psychosis.  He stated that he had friends at work, but spent most of his time with family.  He also enjoyed raising and racing horses.  The Veteran was able to perform activities of daily living without interruption and currently worked as a construction technician.  However, the Veteran stated that he did not enjoy his job as it involved resolving conflicts between customers and his employer.  

A mental status examination found the Veteran to be somewhat reserved and insecure.  His thought process was logical, coherent, and relevant, while his verbal comprehension and concentration was good.  The examiner also described the Veteran as attractive, articulate, verbal, well-dressed, and well-groomed.  The Veteran was cooperative and exhibited good social skills.  He had a trim build, appeared intelligent, and his speech was well-understood.  The Veteran was oriented to time, place, person, and situation.  The examiner described the Veteran's memory problems as "very mild."  The Veteran's affect was spontaneous and he demonstrated good reasoning.  Fund of general information was good.  No evidence of psychomotor slowing, agitation, suicidal or homicidal ideation, or psychosis was found.  According to the examiner, the Veteran's problem behaviors had to do with his lack of satisfaction with his life.  The Veteran's GAF score was 60 and the diagnosis was undifferentiated somatoform disorder, generalized anxiety disorder, and mild cognitive impairment.  According to the examiner, the Veteran's mild cognitive impairment was likely related to his anxiety disorder.  However, the examiner indicated that the Veteran's condition had not gotten worse since 2006.  The examiner described the Veteran as somewhat histrionic and stated that it would be difficult for the Veteran to be satisfied with himself, his family, or his surroundings, despite the fact that he was apparently well-adjusted and had some things that truly interested him.  

In June 2009, the Veteran stated that his private provider reviewed the GAF score and found that it was not an accurate reflection of the severity of the Veteran's disability.  The Veteran also reported subjective complaints regarding the perceived brevity of the most recent VA examination and he requested another opportunity to appear for a new examination to address his health issues.  The Veteran further indicated that he was barely holding his job and advised VA that he would submit a statement from his employer in support of this claim.  The Veteran also took exception to the fact that the most recent VA examination apparently did not list all of his symptoms.  In this regard, the Veteran indicated that he occasionally thought of hurting himself and that he reported these thoughts during the most recent VA examination.  These reports, however, were not reflected in the examination report.  Similarly, the Veteran stated that he had daily, not weekly, panic attacks.                 

Based on the Veteran's most recent contentions, therefore, the Veteran must be afforded a new VA examination to determine the severity of his service-connected undifferentiated somatoform disorder and generalized anxiety disorder.  See generally, Olson v. Principi, 3 Vet. App. 480, 482 (1992) (noting that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).  

II.  Service Connection Claim

The Veteran also contends that his currently diagnosed hypertension is related to his period of active service.  Service treatment records associated with the claims file documented episodes of elevated blood pressure readings at the time of retirement from service and shortly thereafter.  See March 2004 retirement examination report; January 2005 VA general medical examination report.   

Post-service private and VA treatment records reflected a diagnosis of labile hypertension/white coat syndrome, as well as hypertension in August 2005 and January, April, June, and August 2006.  In light of the foregoing, the Veteran must be afforded a VA examination on remand to determine the etiology of the currently diagnosed hypertension and its relationship to service, if any.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal, to include any private treatment records from B.B., Ph.D. and J.N., M.D.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from June 2007 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA psychiatric examination by an examiner other than the February 2009 examiner, to determine the current severity of his service-connected undifferentiated somatoform disorder and generalized anxiety disorder.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to somatoform disorder and generalized anxiety disorder: occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas due such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders. 
 
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine the etiology of his currently diagnosed hypertension.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed hypertension is related to his period of active service or any incident therein.  In reaching this conclusion, the examiner must comment on the significance, if any, of the Veteran's labile hypertension/white coat syndrome.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


